DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants’ election with traverse of Group II (claims 14-21) in the reply filed on 07/11/2022 is acknowledged.  
	The applicants argue at pages 2 and 3 of their Remarks filed 07/11/2022 that Groups I-III all require a (meth)acrylic polymer in the claimed (meth)acrylic foam, and (meth)acrylic polymer is listed as a necessary component for a (meth)acrylic matrix, which is absent from WO ‘156’s composition.  However, this argument is not persuasive at this time for the following reasons.  Group I’s polymeric foamed composite material (claim 1) does require the presence of a foamed polymeric thermoplastic (meth)acrylic matrix, however, Group II’s foamed article only requires a (meth)acrylic matrix (claim 9).  There is no mention of the (meth)acrylic matrix in Group II (claim 9) requiring a polymeric (meth)acrylic matrix as mentioned in Group I (claim 1).  Nor do the present specification define the claimed (meth)acrylic matrix as requiring the presence of (meth)acrylic polymer.  Thus, “a (meth)acrylic polymer” is not a common technical feature shared by the three Groups.  To the extent (meth)acrylic polymer is a shared technical feature, WO ‘156 teaches polymerizing a solution containing an methacrylic monomer to form a polymer that is later foamed to prepare the foamed acrylic resin object (Paragraphs [0066] and [0123]-[0124] of US 2019/0077116 which is the English equivalent of WO ‘156 as indicated in the earlier Office action mailed 05/11/2022).  Thus, contrary to applicants’ argument, WO ‘156 does teach a foamed acrylic resin object comprising, among other things, a polymerized methacrylic monomer (methacrylic polymer).   
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
3.	Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicants timely traversed the restriction requirement in the reply filed on 07/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 20: It is not clear whether “the fibrous material” recited in claim 20 is referring to “long fiber” recited earlier in the claim or additional/different fiber.  
Due to the conflicting disclosure at page 13, lines 13-15 of the present specification, it is also not clear whether the applicants intended for claim 20 to recite “an aspect ratio of the fiber” or “an claim ratio of the fiber”.  
Clarification in the next response will be helpful to better ascertaining the scope of this claim. 
	As to Claim 21: Claim 14, on which claim 21 depends from, do not provide proper antecedent basis for “said combination of long fibers and liquid (meth)acrylic syrup” (Emphasis added).  Thus, it is not clear what “said combination” is referring to.  
	Accordingly, the scope of these claims is deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. (US 2014/02568501) in view of KITADE et al. (WO 2017/043156; utilizing US 2019/0077116 as its English Equivalent).
	It is noted that WO 2017/043156 is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, namely US 2019/0077116 since WO 2017/043156 is in Japanese. 
	As to Claims 14-15, 17 and 19-20: Gerard et al. disclose a method for preparing a structural part comprising a thermoplastic composite material (Paragraphs [0013] and [0014]), wherein the thermoplastic composite material comprises a polymeric thermoplastic (meth)acrylic matrix and a fibrous material as reinforcement (Paragraphs [0037]-[0048]).  Gerard et al. also disclose that polymeric thermoplastic matrix and the fibrous material is brought into contact by setting step of the fibrous material with a liquid syrup comprising monomers for forming the polymeric thermoplastic (meth)acrylic matrix before the polymerization (Paragraph [0088]).  The liquid syrup, according to Gerard et al., has a dynamic viscosity of 10-10000 mPa*s and is prepared from blending (meth)acrylic monomers, (meth)acrylic polymer and a radical initiator, followed by polymerization (Paragraphs [0054], [0083]-[0084] and [0089]-[0097]), corresponding to the claimed step of forming a structure.  Gerard et al. further disclose that the structure formation may also occur by resin transfer molding (Paragraphs [0109] and [0117]) as required by present claim 19.  Moreover, Gerard et al. disclose that the fibrous material includes long fibers having an aspect ratio of at least 1000 and two or three dimensional structure (Paragraphs [0074]-[0076]).
	While Gerard et al. disclose adding any additives or fillers to the liquid syrup before wetting and polymerization (Paragraph [0103]), they do not specifically mention adding a foaming agent, including a chemical foaming agent, to prepare a foamed structure as required by the claims of the present application
	Nevertheless, KITADE et al. disclose adding a foaming agent, including chemical foaming agent, before polymerization and foaming steps to prepare a foamed acrylic resin object used in a fiber-reinforced having excellent light transmitting properties, appearance, and mechanical strength (Paragraphs [0004], [0020], [0025] and [0154]-[0156]).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add a chemical foaming agent before polymerization and foaming steps, as taught by KITADE et al., in the method of Gerard et al., with a reasonable expectation of successfully obtaining a foamed acrylic resin object used in a fiber-reinforced having excellent light transmitting properties, appearance, and mechanical strength.  

6.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. (US 2014/0256850) in view of KITADE et al. (WO 2017/043156; utilizing US 2019/0077116 as its English Equivalent) as applied to claims 14-15, 17 and 19-20 above, and further in view of Ejiri et al. (US 6,513,810). 
	The disclosures with respect to Gerard et al. and KITADE et al. in paragraph 5 are incorporated here by reference.  However, they do not specifically the step of foaming a structure after polymerization by addition of energy capable of enabling the foaming agent to expand, wherein the foaming agent comprises expandable microspheres as required by claims 16 and 18.
	Nevertheless, Eijiri et al. disclose adding a foaming agent including expandable microspheres for the purposes of providing energy capable of enabling the foaming agent to expand to form desired foams (Col. 1, lines 5-22 and Col. 4 lines 47-67). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add expandable microspheres foaming agent taught by Ejiri et al. in the method suggested by Gerard et al. and KITADE et al., with a reasonable expectation of successfully foaming a structure to ultimately prepare advantageous foams. 

7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. (US 2014/0256850) in view of KITADE et al. (WO 2017/043156; utilizing US 2019/0077116 as its English Equivalent) as applied to claims 14-15, 17 and 19-20 above, and further in view of Synder (US 2014/0166572). 
	The disclosures with respect to Gerard et al. and KITADE et al. in paragraph 5 are incorporated here by reference.  They do not specifically mention the step of combining long fibers and liquid syrup by Gravure coating as required by claim 21. 
	However, Synder discloses combining long fibers and liquid syrup by Gravure coating for the purposes of obtaining enhanced mechanical properties (Paragraphs [0023]-[0024] and [0035] and see also abstract).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to combine long fibers and liquid syrup by Gravure coating, as taught by Synder, in the method suggested by Gerard et al. and KITADE et al., with a reasonable expectation of successfully obtaining improved mechanical properties. 

Correspondence
8.	Upon further search, co-pending US Application no. 17/049,681 (corresponding to US PG PUB 2021/0246243) was uncovered.  However, the claims of this application do not recite or would have suggested the presently claimed specific process for forming a (meth)acrylic foam.  Thus, no rejection based on the claims of this application was made on the record.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 05/29/2020.